Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149258                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149258
                                                                    COA: 320370
                                                                    Wayne CC: 13-003211-FC
  ANDREW BERNARD KEITH,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 10, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.

         CAVANAGH, KELLY, and MCCORMACK, JJ., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
           p1015
                                                                               Clerk